Citation Nr: 0917425	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-03 445	)	DATE
	)
		)
	
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision in which 
the RO, in pertinent part, granted service connection and 
assigned an initial rating of 30 percent for PTSD, effective 
January 8, 2007.  The Veteran perfected an appeal with regard 
to the initial disability rating assigned.  The Board 
remanded this case for additional development in May 2008.  


FINDING OF FACT

Since service connection, the Veteran's PTSD has been 
productive of such symptomatology as nightmares and chronic 
sleep problems, intrusive memories, restricted affect, 
moderate to severe depression, hypervigilance, anger and 
irritability, avoidant behavior, minimal indication of 
impulsivity, disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.   


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A March 2002 pre-rating letter provided the Veteran with 
notice about the evidence and information necessary to 
substantiate a claim for service connection which met all of 
the requirements noted above, including informing the Veteran 
of what kinds of information and evidence VA would try to 
obtain and what kinds of information and evidence the Veteran 
needed to provide to VA to substantiate his claim.  As for 
the issue of a higher initial rating for the Veteran's PTSD, 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and an effective 
date has been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In addition, in a June 2006 letter, the RO provided notice as 
to how disability ratings and effective dates are assigned 
and the type of evidence that impacts these types of 
determinations.  The Board finds no prejudice to the Veteran 
in proceeding with the present decision.  In a January 2007 
letter, a November 2007 statement of the case (SOC), and a 
February 2009 supplemental statement of the case (SSOC), the 
Veteran was later provided with information concerning the 
relevant diagnostic codes and their application and the 
criteria for an extra-schedular rating.  The November 2007 
SOC and February 2009 SSOC reflect readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, reports of VA 
examinations, and statements and records from the Veteran's 
private treatment providers.  Also of record and considered 
in connection with the appeal are the written statements 
provided by the Veteran and his representative as well as the 
testimony that was presented at the Travel Board Hearing in 
January 2008.  In summary, the duties imposed by the VCAA 
have been considered and satisfied.  

II.  Background

The Veteran was granted service connection for PTSD in a May 
2007 rating decision and assigned an initial 30 percent 
disability rating, effective January 8, 2007.  

The Veteran's service treatment records are void of any 
diagnosis or treatment for PTSD.  Prior to service 
connection, at an April 2002 VA examination, the Veteran was 
diagnosed with Adjustment Disorder with anxious and depressed 
features, but not with PTSD and was assigned a Global 
Assessment of Functioning (GAF) score of 80.  

During a VA examination in May 2007, the Veteran reported 
subjective symptoms of nightmares and bad dreams, poor sleep, 
hypervigilance, easy startle reflex, anxiety, and depression.  
He reported having these symptoms most days for many years.  
The Veteran reported being married to the same woman for 30 
years and having a generally normal relationship with his 
family.  However, he stated that he tends to isolate himself 
from his relatives and only has a few handpicked friends.  

On mental status examination, the Veteran was dressed 
casually and was cooperative.  His mood was depressed and his 
affect was blunted.  The Veteran's speech was normal and 
there were no perceptual problems.  His thought process and 
content were normal.  There were no suicidal or homicidal 
ideations.  The Veteran was oriented to person, place, and 
time.  His insight, impulse control and judgment were fair.  
He reported working part time and spending most of his free 
time at home.  The Veteran stated that he was a member of the 
American Legion and he attended their meetings.  The VA 
examiner diagnosed the Veteran with PTSD and found the 
Veteran able to work but noted that the Veteran appeared to 
be somewhat isolative.  His symptoms were described as 
moderate.  The Veteran was assigned a GAF score of 50.   

At a private psychological evaluation in July 2007, the 
Veteran was diagnosed with chronic PTSD.  On mental status 
examination, the Veteran was alert and oriented to person, 
place and time.  He was dressed appropriately and was 
cooperative during the interview.  Both long term and short 
term memory were intact.  The Veteran's thoughts were logical 
and coherent and impulse control was good.  He had range of 
affect, at times being sad and pensive, and at other times 
being happy.  His mood was anxious and tense but his judgment 
and insight were good.  

During the evaluation, the Veteran related that he has 
trouble falling asleep.  He reported suffering from 
nightmares, and in them, seeing the faces of his dead friends 
from Vietnam.  When he awakens, he sees and smells smoke from 
the blown up ammo dump.  The most haunting image that he sees 
is the face of [redacted].  Mr. [redacted] was shot in the 
face, and the Veteran carried him to the medic, saving his 
life.  He has tried for years to locate Mr. [redacted] without 
success; however, he did make contact with another man who 
was in his platoon.  He has intrusive thoughts during waking 
hours.  The Veteran becomes irritable easily, but does not 
know whether he is moody or not.  He belongs to the American 
Legion and has a few friends there.  He feels that he can 
relate to them, because they are also veterans.  The Veteran 
was found to have a compromised quality of family and social 
life.  He was assigned a GAF score of 56.  

A January 2008 statement from the Veteran's private physician 
stated that symptomatically, there had been a recent 
exacerbation and intensification of symptoms in response to 
the additional level of stress and frustration the Veteran 
had been experiencing as a result of his vocational 
disappointments.  The Veteran was recently "let go" from 
his most recent employment as a welder, following an erratic 
history of employment with his employer.  The Veteran's 
attempts to obtain other employment had not been successful, 
resulting in his applying for unemployment benefits, which he 
had not found previously necessary to do in his last forty 
years of working.  This recent turn in events contributed to 
the Veteran's feelings of anger and sadness, exacerbating his 
presenting symptoms of his previously diagnosed condition of 
PTSD, chronic, and his current additional diagnosis of major 
depression, moderate to severe symptoms with no psychotic 
features.  The Veteran was assigned a GAF score of 45.  

In January 2008 at a VA mental health consult, the Veteran 
reported feeling dysphoric.  He reported intrusive memories, 
poor sleep, and occasional nightmares.  He was assigned a GAF 
score of 48.  

A March 2008 VA mental health note reflects that the 
Veteran's mood affect was restricted, but he had no suicidal 
ideation.  His PTSD symptoms were documented as chronic and 
moderately severe.  He was assigned a GAF score of 55.  

At a VA mental health risk assessment in August 2008, the 
Veteran displayed no evidence of ideation and reported no 
previous attempts.  There was minimal indication of 
impulsivity.  The Veteran complained of psychic pain and 
endorsed psychic anxiety.  However, he did not describe panic 
symptoms or express hopelessness and or demoralization.  The 
Veteran did not complain of insomnia and there was no 
evidence of obsessionality.  He denied recent intoxications 
and did not endorse hallucinations.  The VA examiner found 
the Veteran's PTSD symptoms to be chronic and moderately 
severe and assigned a GAF score of 48.  

At the Veteran's December 2008 VA examination, the VA 
examiner found that behaviorally, the Veteran gets easily 
aggravated and uses alcohol excessively.  Cognitively, the 
Veteran has a low frustration tolerance and a lack of trust 
for others.  Socially, the Veteran reported only feeling 
close to other veterans, again not feeling he could trust 
other people.  Affectively, the Veteran reported an increase 
in depression since his last evaluation due to no longer 
earning the extra income he had at his part-time job and 
being worried about his finances.  Somatic symptoms mainly 
included sleep problems.  Overall, the Veteran reported no 
changes in his PTSD symptoms since his last evaluation in 
May, 2007.  

On mental status examination the record reflects that the 
Veteran came to the session on time.  He seemed dazed and 
somewhat fatigued during the evaluation.  He was leaning on 
the desk and making poor eye contact, and it was questionable 
whether that may have been a carryover of alcohol use.  The 
Veteran did not appear to have any formal thought disorder or 
hallucinations.  He did not report any suicidal or homicidal 
ideation, plan, or intent.  He was oriented to person, place, 
and time and did not show any significant impairment in 
memory loss.  The Veteran's attention, concentration, and 
memory seemed to be within normal limits.  He had some 
problems in doing serial 7's and had one error in a task of 
delayed recall.  However, he was able to perform other 
screening items adequately.  The Veteran's pace of speech was 
very slow but understandable and seemed to be marked with 
fatigue.  He denied experiencing any panic attacks.  The 
Veteran reported having a decreased appetite since losing his 
job, stating that he has been more depressed and concerned 
about his finances.  He reported continued sleep problems, 
saying that he cannot maintain sleep.  He explained that 
there are times when he thinks he smells fire and wakes up, 
and then is unable to fall back asleep.  He is not taking any 
medications to assist him in sleeping.  The Veteran reported 
that there are things that often trigger memories of things 
that happened when he was in Vietnam, specifically an 
incident when he saw his friend shot in the face.  The 
Veteran reported that his two major concerns were not feeling 
like he could trust other people and becoming quickly 
agitated or frustrated by others.  

The Veteran was diagnosed with PTSD, alcohol abuse, and mood 
disorder.  He was assigned a GAF score of 55.  The VA 
examiner noted that he did review the Veteran's records 
including his initial evaluation in May 2007.  

III.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores ranging 
between 45 and 56.  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  The Board notes that a 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
supports a schedular rating of 50 percent for PTSD.  

The overall medical evidence, since the award of service 
connection, reflects a level of impairment most consistent 
with the criteria for a 50 percent rating under Diagnostic 
Code 9411.  The medical record suggests that the Veteran's 
PTSD has caused occupational and social impairment with 
reduced reliability and productivity.  The record reflects 
that Veteran's PTSD has been primarily characterized by an 
inability to relate to or socialize with people other than 
veterans.  Specifically, the Veteran does not like to go 
anywhere and reported only going out on Friday nights to see 
other veterans.  Additionally, the Veteran's PTSD has been 
characterized by occupational impairment such that the 
Veteran is no longer employed, in part, because of an erratic 
history of employment with his employer.  The Veteran also 
suffers from such symptoms as nightmares and chronic sleep 
problems, intrusive memories, restricted affect; moderate to 
severe depression, hypervigilance, anger and irritability, 
avoidant behavior, minimal indication of impulsivity, 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, which more approximates the criteria for a 50 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Finally, the GAF scores, ranging from 45 to 56, assigned by 
both VA and private psychiatric professionals, considered in 
light of the actual symptoms of the Veteran's disorder, are 
most consistent with the diagnostic rating criteria for a 50 
percent rating.  

However, the preponderance of the evidence does not show the 
Veteran's symptoms warrant a rating in excess of 50 percent.  
The Veteran is not shown to have occupational and social 
impairment with deficiencies in most areas, such as judgment, 
thinking, or mood.  For example, the Veteran is not shown to 
have any suicidal ideation, obsessional rituals, or near 
continuous panic or depression affecting the ability to 
function independently.  Further, the record does not 
indicate that he had any neglect of personal appearance and 
hygiene.  Since grant of service connection, the Veteran's 
PTSD has been no more than 50 percent disabling, therefore 
the requirements for a rating of 70 or a 100 percent have not 
been met.  As the Board finds that the record presents no 
basis for an assignment of more than a 50 percent rating for 
PTSD, there is no basis for staged ratings of the disability 
pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 
126; Hart, 21 Vet. App. at 509-10.  

In this instance, the Board finds that based on the totality 
of the evidence and after resolving any reasonable doubt in 
favor of the Veteran, the Veteran's disability approximates 
findings for a 50 percent disability evaluation. 

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extra-schedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the 50 percent rating.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that his PTSD 
results in interference with employment, beyond that 
contemplated in the assigned evaluation, for the period in 
question.  In this regard, the Board notes that the Veteran's 
50 percent disability rating contemplates occupational 
impairment and though the Veteran has recently lost his job, 
due in part to an erratic employment history with his 
employer, the Board finds that the assigned evaluation has 
adequately taken this into account.  

Moreover, the Veteran's condition is not shown to warrant 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
reported no previous psychiatric hospitalizations or 
emergency room visits for his PTSD.  In the absence of 
evidence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the provisions governing the award of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


